Title: To Thomas Jefferson from Thomas Leiper, 29 January 1809
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. Janry 29th. 1809
                  
                  I received your letter of the 21st and shall use the contents as you have directed and extremely pleased it will come to the Crisis you mention. I always was of the opinion we never took the high ground had President Washington rejected the provision article in Jay’s treaty we should have had no trouble with that nation at this day but give them an Inch and they will take a yard—When we take a view of it how disgracefull it was in our Goverment to agree to serve any nation but the Crime was extreme especially when we take into view it was the very nation who spent her blood and treasure in our revolution and they themselves contending for the same thing they had helped us to accomplish—
                  Doctor Priestly said their was not a reformed Church in Europe but what had less or more of the Roman Church in it but what astonishes me their is not a member in Congress and I believe their never was but Old Clarke of Jersey but what had less or more of British in their speeches—Eppes himself is not clear of it or he would not have said “I believe in principle both are infamous.” I cannot in conscience agree with him and if you wish to know how far we differ please to read the first column of the Aurora of yesterday—These opinions of mine were not intended to have been smuggled through a News paper. I prepared them in the morning of our Town meeting with an intention of delevering them to my fellow Citizens but want of assurance was the cause whey they were not However I made up my mind they should appear some where I sent them to Colonel Duane with a Note if he thought they were entitled to a part of his paper he might publish them and at the same time give him leave to alter matter of form but not matter of substance which he most certainly has complied—The character of the Author is highly charged but you know Duane does nothing by halves—I want you very much to read Towers but not before you got to Mountecello and as an inducement give me leave to give you an extract from Mr. Duvall’s letter. “I received by the hands of Mr. Carswell your highly estimated present. I have read the book with great satisfaction and pleasure. The subject is truly interesting and in my opinion ably handled. I shall peruse it ionally again & again”—I would not forgo the pleasure of believing of the Downfall of the Ten Kings together with their Kingdoms Polices Priests & Nobles with the happiness that is to accompany mankind afterwards for the best Crop of Tobacco you ever made you most conclud after all this that I like the Book—I did read the title page of the Book you mention and remember it was printed in Boston from that circumstance concluded the book was not orthodox indeed I suspect all the religion of Boston is of a Political nature. 
                  I am with great respect & esteem Yours Sincerely
                  
                     Thomas Leiper 
                     
                  
               